     Case 2:21-cv-07051-SB-JC Document 6 Filed 09/07/21 PageSeptember
                                                             1 of 3 Page
                                                                      7, 2021
                                                                             ID #:62

                                                                    VPC

 1
                             UNITED STATES DISTRICT COURT
 2
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3
                                   WESTERN DIVISION
 4
     UNITED STATES OF AMERICA,                    No. 2:21-cv-07051-SB-JC
 5
 6             Petitioner,

 7                    v.                          Order To Show Cause
 8   FARAMARZ BARDI,
 9             Respondent.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              1
     Case 2:21-cv-07051-SB-JC Document 6 Filed 09/07/21 Page 2 of 3 Page ID #:63




 1            Based upon the Petition to Enforce Internal Revenue Service Summons,
 2   Memorandum of Points and Authorities, and supporting Declaration, the Court finds that
 3   Petitioner has established a prima facie case for judicial enforcement of the subject
 4   Internal Revenue Service (IRS) summons. See United States v. Powell, 379 U.S. 48, 57-
 5   58, 85 S.Ct. 248, 255, 13 L.Ed.2d 112, 119 (1964).
 6            IT IS ORDERED that Respondent Faramarz Bardi appear before this District
 7
     Court of the United States for the Central District of California, at the following date,
 8
     time, and address, to show cause why the production of those documents and records set
 9
     forth in Attachment A to the Agent Park declaration should not be compelled:
10
      Date:                   October 15, 2021
11
      Time:                   8:30 a.m.
12
      Courtroom:              6C
13
      Address:                United States Courthouse, 350 W. First Street, Los Angeles,
14
15                            California, 90012

16
17            IT IS FURTHER ORDERED that copies of the following documents be served
18   on Respondent (a) by personal delivery, (b) by leaving a copy at Respondent’s dwelling
19   or usual place of abode with someone of suitable age and discretion who resides there, or
20   (c) by certified mail:
21      1. This Order; and
22      2. The Petition, Memorandum of Points and Authorities, and accompanying
23            Declaration.
24   Service may be made by any employee of the IRS or the United States Attorney’s
25   Office.
26
              IT IS FURTHER ORDERED that within ten (10) days after service upon
27
     Respondent of the herein described documents, Respondent shall file and serve a written
28
     response, supported by appropriate sworn statements, as well as any desired motions. If,
     prior to the return date of this order, Respondent files a response with the Court stating
                                                    2
     Case 2:21-cv-07051-SB-JC Document 6 Filed 09/07/21 Page 3 of 3 Page ID #:64




 1   that Respondent does not oppose the relief sought in the Petition, nor wish to make an
 2   appearance, then the appearance of Respondent at any hearing pursuant to this Order to
 3   Show Cause is excused, and Respondent shall comply with the summons within ten (10)
 4   days thereafter.
 5         IT IS FURTHER ORDERED that all motions and issues raised by the pleadings
 6   will be considered on the return date of this Order. Only those issues raised by motion
 7
     or brought into controversy by the responsive pleadings and supported by sworn
 8
     statements filed within ten (10) days after service of the herein described documents will
 9
     be considered by the Court. All allegations in the Petition not contested by such
10
     responsive pleadings or by sworn statements will be deemed admitted.
11
12
     Dated: September 7, 2021
13
14
15                                                     Stanley Blumenfeld, Jr.
                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
